Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) is made and
entered into as of the 28th day of June, 2010, by and among MULTI-COLOR
CORPORATION, an Ohio corporation (the “Company”), COLLOTYPE INTERNATIONAL
HOLDINGS PTY LIMITED, an Australian company limited by shares and registered in
South Australia (the “Australian Borrower” and, together with the Company, the
“Borrowers”), each lender party hereto (collectively, the “Lenders” and
individually, a “Lender”), BANK OF AMERICA, N.A., as Administrative Agent, Swing
Line Lender and U.S. L/C Issuer (the “Administrative Agent”), and WESTPAC
BANKING CORPORATION, as Australian Administrative Agent and Australian L/C
Issuer (the “Australian Agent” and, together with the Administrative Agent, the
“Agents”).

Recitals:

A. The Borrowers, the Lenders and the Agents are parties to that certain Credit
Agreement dated as of February 29, 2008 (the “Credit Agreement”), pursuant to
which, inter alia, the Lenders agreed, subject to the terms and conditions
thereof, to advance Loans (as this and other capitalized terms used herein but
not otherwise defined herein are defined in the Credit Agreement) to the
Borrowers.

B. The Company desires to purchase, indirectly through new entities to be
formed, GuidottiCentroStampa S.p.A. (“Guidotti”).

C. The acquisition by the Company of Guidotti does not meet the definition of
“Permitted Acquisition” under the Credit Agreement.



--------------------------------------------------------------------------------

D. The Company has requested, inter alia, (i) that the Lenders permit the
acquisition of Guidotti, (ii) that the Lenders agree to increase the Aggregate
U.S. Revolving Commitment by $20,000,000, (iii) that the Lenders agree to extend
the Maturity Date of the Facilities to April 1, 2014, and (iv) that the Lenders
agree to make certain other changes to the Credit Agreement as described in this
First Amendment.

E. Subject to the terms and conditions of this First Amendment, the Lenders have
agreed to such requests.

Agreements:

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
agreements hereinafter set forth, the Borrowers, the Agents and the Lenders
hereby agree as follows:

1. Amendments to Credit Agreement; Other Agreements.

(A) The following terms are added to Section 1.01 of the Credit Agreement in the
appropriate alphabetical order, as new defined terms therein:

“Acquisition Co. Srl” means Centro Stampa Holding S.r.l, a società a
responsabilità limitata organized under the laws of Italy.

*            *             *

“Alternative Currency” means Euro and each other currency (other than Dollars)
that is approved by the Lenders from time to time.

*            *             *

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

2



--------------------------------------------------------------------------------

*            *             *

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $40,000,000. The Alternative Currency Sublimit is part
of, and not in addition to, the Aggregate Commitments.

*            *             *

“Dutch Security Documents” means (i) a notarial deed of pledge shares granted by
Multi-Color Corporation over 100% of the shares of New Holdco BV1; and (ii) a
notarial deed of pledge shares granted by New Holdco BV1 over 100% of the shares
of New Holdco BV2.

*            *             *

“Existing U.S. Sub-facility Lender” means a lender that is a U.S. Sub-facility
Lender as of the First Amendment Effective Date.

*            *             *

“First Amendment Effective Date” means the “Effective Date” as defined in the
First Amendment to Credit Agreement dated as of June 28, 2010.

*            *             *

“Guidotti” means GuidottiCentroStampa S.p.A., a società per azioni organized
under the laws of Italy.

*            *             *

“Holdco Srl” means Multi-Color Italian Holding S.r.l, a società a responsabilità
limitata organized under the laws of Italy.

*            *             *

 

3



--------------------------------------------------------------------------------

“Italian Acquisition Agreement” means the Stock Purchase Agreement (as amended)
by and among the Company, as “Buyer” and Paolo Guidotti, Giorgio Guidotti,
Filippo Guidotti, Andrea Guidotti, Lucia Ramacciotti, and Giovanna Smaniotto as
“Sellers”.

*            *             *

“Italian Security Documents” means (i) a pledge granted by New Holdco BV2 over
100% of the corporate capital of Holdco Srl; and (ii) a pledge granted by Holdco
Srl over 66% of the corporate capital of Acquisition Co. Srl.

*            *             *

“New Holdco BV1” means MCC Labels1 Netherlands BV, a besloten vennootschap
organized under the laws of the Netherlands.

*            *             *

“New Holdco BV2” means MCC LABL2 Netherlands BV, a besloten vennootschap
organized under the laws of the Netherlands.

(B) The following definitions in Section 1.01 of the Credit Agreement are hereby
amended and restated in their entirety as follows:

“Aggregate U.S. Revolving Commitment” means the aggregate amount of the U.S.
Revolving Commitments of each U.S. Sub-facility Lender. The Aggregate U.S.
Revolving Commitments as of the First Amendment Effective Date is One Hundred
Thirty Million Dollars ($130,000,000).

*            *             *

 

4



--------------------------------------------------------------------------------

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

Applicable Rate

 

Pricing
Level

  

Consolidated Leverage Ratio

   Applicable
Margin for
Eurocurrency
Rate Loans/
BBSY
Loans/Letter
of Credit Fees     Applicable
Margin for
Base Rate
Loans     Commitment
Fee   1    > 3.25    3.25 %    2.25 %    0.40 %  2    > 2.75 but < 3.25    2.75
%    1.75 %    0.35 %  3    > 2.25 but < 2.75    2.25 %    1.25 %    0.30 %  4
   < 2.25    1.75 %    0.75 %    0.25 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 1 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered. The Applicable Rate in effect
from the First Amendment Effective Date through the date on which the Compliance
Certificate is delivered with respect to the period ending September 30, 2010
shall be determined based upon Pricing Level 2; provided, however, that if the
Consolidated Leverage Ratio set forth in the Compliance Certificate dated
June 30, 2010 exceeds 3.25, the Applicable Rate shall be based upon Pricing
Level 1.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

*            *             *

“Applicable Time” means, with respect to any borrowings and payments in
Australian Dollars or the Alternative Currency, the local time in the place of
settlement for such Australian Dollars or Alternative Currency as may be
determined by the Australian Administrative Agent, the Australian L/C Issuer,
the Administrative Agent or the U.S. L/C Issuer, as the case may be, to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

*            *             *

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (0.50%), (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate” and (c) the Eurocurrency Rate plus 1%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general

 

5



--------------------------------------------------------------------------------

economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

*            *             *

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, (b) with respect to any amount denominated
in an Alternative Currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the U.S. L/C Issuer, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency, and (c) with respect to any amount denominated in Australian Dollars,
the equivalent amount thereof in Dollars as determined by the Administrative
Agent or the U.S. L/C Issuer, as the case may be, at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with Australian Dollars.

*            *             *

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in
Dollars or in an Alternative Currency. All Committed Loans denominated in an
Alternative Currency must be Eurocurrency Rate Loans.

*            *             *

“Fee Letter” means each of the letter agreement, dated December 7, 2007, among
the Company, the Administrative Agent and the Arranger and the letter agreement
dated May 20, 2010 among the Company, the Administrative Agent and the Arranger.

*            *             *

“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, the Fee Letter, the
Australian Security Documents, the U.S. Security Documents, the Dutch Security
Documents and the Italian Security Documents.

*            *             *

“Maturity Date” means April 1, 2014; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.
Notwithstanding the foregoing, for the avoidance of doubt, the final scheduled
principal installment of the Term A Loan is March 31, 2013.

 

6



--------------------------------------------------------------------------------

*            *             *

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in
Australian Dollars or an Alternative Currency, the rate of interest per annum at
which overnight deposits in Australian Dollars or the applicable Alternative
Currency, as the case may be, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

*            *             *

“Permitted Acquisition” means each acquisition that meets the criteria set forth
in Section 7.04(c); provided, however, that the acquisition of Guidotti pursuant
to the Italian Acquisition Agreement, and the intercompany transactions related
thereto or entered into in connection therewith to provide for the funding of
the purchase price therefore, shall be a Permitted Acquisition.

*            *             *

“Restricted Foreign Subsidiary” means each of Acquisition Co. Srl, Guidotti,
Holdco Srl, New Holdco BV1, New Holdco BV1, and any Foreign Subsidiary created
or acquired on or after the First Amendment Effective Date pursuant to a
Permitted Acquisition or in connection therewith.

*            *             *

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in Australian Dollars or in an Alternative Currency, (ii) each date
of an amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the L/C Issuer under any Letter of Credit denominated in
Australian Dollars or in an Alternative Currency, and (iv) such additional dates
as the Administrative Agent or the L/C Issuer shall determine or the Required
Lenders shall require.

*            *             *

 

7



--------------------------------------------------------------------------------

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the U.S. L/C Issuer, as the case may
be, to be customary in the place of disbursement or payment for the settlement
of international banking transactions in such Alternative Currency, and (c) with
respect to disbursements and payments in Australian Dollars, same day or other
funds as may be determined by the Administrative Agent or the U.S. L/C Issuer,
as the case may be, to be customary in the place of disbursement or payment for
the settlement of international banking transactions in Australian Dollars.

*            *             *

(C) The following definitions in Section 1.01 are amended as follows:

(i) The definition of “Audited Financial Statements” is amended by deleting
“2007” therefrom and inserting “2010” in its stead.

(ii) The definition of “Business Day” is amended by inserting the words “or an
Alternative Currency” at the end of clause (i) of such definition.

(iii) The definition of “Excluded Taxes” is amended by deleting the last
sentence thereof and inserting the following in its stead:

“Notwithstanding anything to the contrary contained in this definition,
“Excluded Taxes” shall not include (i) any withholding tax imposed at any time
on payments made by or on behalf of a Foreign Obligor organized under the laws
of Australia to any Lender hereunder or under any other Loan Document, or
(ii) any withholding tax imposed at any time on payments made by or on behalf of
any other Foreign Obligor to any Existing U.S. Sub-facility Lender hereunder or
under any other Loan Document, provided, in each case, that such Lender shall
have complied with the last paragraph of Section 3.01(e).”

(iv) The definition of “FAM Percentage” is amended by inserting the words “or an
Alternative Currency” after the words “Australian Dollars” in the last sentence
of such definition.

(v) The definition of “Spot Rate” is amended by inserting the words “or an
Alternative Currency” after the words “in Australian Dollars”.

 

8



--------------------------------------------------------------------------------

(vi) The definition of “U.S. L/C Advance” is amended by inserting the words “or
an Alternative Currency” at the end of such definition.

(vii) The definition of “U.S. L/C Borrowing” is amended by inserting the words
“or an Alternative Currency” at the end of such definition.

(viii) The definition of “U.S. Letter of Credit” is amended by inserting the
words “or an Alternative Currency” at the end of such definition.

(D) Section 1.05(a) of the Credit Agreement is hereby amended by inserting the
words “or in Alternative Currencies” after the words “in Australian Dollars” in
such Section.

(E) Section 1.05(b) of the Credit Agreement is hereby amended and restated as
follows:

Wherever in this Agreement in connection with a Committed Borrowing or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing or Letter of Credit is denominated in Australian Dollars or an
Alternative Currency, such amount shall be the Dollar Equivalent of such Dollar
amount (rounded to the nearest Australian Dollar or such Alternative Currency,
as the case may be, with 0.5 of an Australian Dollar or such Alternative
Currency being rounded upward), as determined by the Administrative Agent or the
U.S. L/C Issuer, as the case may be.

(F) Section 2.01(b) of the Credit Agreement is hereby amended and restated as
follows:

(b) Subject to the terms and conditions set forth herein, each U.S. Sub-facility
Lender severally agrees to make loans (each such loan, a “U.S. Revolving Loan”)
to the Company in Dollars or in one or more Alternative Currencies from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s U.S. Revolving
Commitment; provided, however, that after giving effect to any U.S. Revolving
Loan, (i) the aggregate Outstanding Amount of all U.S. Revolving Loans shall not
exceed the Aggregate U.S. Revolving Loan Commitments, (ii) the aggregate
Outstanding Amount of the U.S. Revolving Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all U.S. L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s U.S. Revolving Commitment, and
(iii) the aggregate Outstanding Amount of all Committed Loans denominated in
Alternative Currencies shall not exceed the Alternative Currency Sublimit.
Within the limits of each U.S. Sub-facility

 

9



--------------------------------------------------------------------------------

Lender’s U.S. Revolving Loan Commitment, and subject to the other terms and
conditions hereof, the Company may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. U.S. Revolving Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

(G) Section 2.03(a)(i) of the Credit Agreement is hereby amended by inserting
the words “, in one or more Alternative Currencies” after the words “denominated
in Dollars”.

(H) Section 2.03(a)(iii) of the Credit Agreement is hereby amended by inserting
the words “,one or more Alternative Currencies” after the words “other than
Dollars”.

(I) Section 2.03(c)(i) of the Credit Agreement is hereby amended by inserting
the following sentence after the first sentence of such Section 2.03(c)(i):

“In the case of a Letter of Credit denominated in an Alternative Currency, the
Company shall reimburse the U.S. L/C Issuer in such Alternative Currency, unless
(A) the U.S. L/C Issuer (at its option) shall have specified in such notice that
it will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the Company shall have notified the
U.S. L/C Issuer promptly following receipt of the notice of drawing that the
Company will reimburse the U.S. L/C Issuer in Dollars.”

(J) Section 2.10(a) of the Credit Agreement is hereby amended by amending and
restating the first sentence of such Section 2.10(a) as follows:

“All computations of interest for Base Rate Loans shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed.”

(K) Section 2.14(a) of the Credit Agreement is hereby amended by amending and
restating clause (b) of the proviso at the end of such Section 2.14(a) as
follows:

“(b) only the Company may receive Term A Loans and only the Company and
Designated Borrowers organized under the laws of Luxembourg, the Netherlands,
the United States, or the United Kingdom may receive U.S. Revolving Loans, and”

(L) Section 5.04 of the Credit Agreement is hereby amended by adding the
following words to the end of such Section 5.04: “and subject to other similar
customary limitations affecting enforceability of the Loan Documents under
applicable Law in the relevant foreign jurisdictions.”

 

10



--------------------------------------------------------------------------------

(M) Section 5.19(b) of the Credit Agreement is hereby amended by adding the
following words at the end of such Section 5.19(b): “or is subject to
reservation in accordance with Law.”

(N) Section 6.11(a) of the Credit Agreement is hereby amended by inserting the
following after clause (iii) of such Section:

“, and (iv) to fund Permitted Acquisitions and other transactions incident
thereto and otherwise permitted hereunder;”

(O) The preamble in Article VII of the Credit Agreement is hereby amended by
inserting the words “, or any Restricted Foreign Subsidiary” after the words
“any other Loan Party”.

(P) Section 7.02(c) is hereby amended and restated in its entirety as follows:

(c) (i) Investments of the Company in any other Loan Party that is a
wholly-owned Subsidiary and Investments of any other Loan Party that is a
wholly-owned Subsidiary in the Company or in another other Loan Party that is a
wholly-owned Subsidiary; and (ii) Investments of the Company in any wholly-owned
Subsidiary that is not a Loan Party and Investments of any other Loan Party or
any Restricted Foreign Subsidiary in any wholly-owned Subsidiary that is not a
Loan Party, in each case as described in this clause (ii), made for purposes of
funding Permitted Acquisitions;

(Q) Section 7.03(e) is hereby amended by inserting the words “provided further,
however, that the aggregate amount of all such Indebtedness owing by an
Restricted Foreign Subsidiary at any one time outstanding shall not exceed
$5,000,000;” at the end of such Section.

(R) Section 7.03(g) is hereby amended and restated in its entirety as follows:

(g) Indebtedness of (i) the Company to any other Loan Party that is a
wholly-owned Subsidiary, (ii) any other Loan Party that is a wholly-owned
Subsidiary to the Company or to any other Loan Party that is a wholly-owned
Subsidiary, and (iii) any wholly-owned Subsidiary that is not a Loan Party to
the Company or any other wholly-owned Subsidiary to the extent incurred to fund
Permitted Acquisitions;

(S) Section 7.03(i) is hereby amended by inserting the words “provided further,
however, that the Acquired Indebtedness of Guidotti shall not exceed
€2,500,000;” at the end of such Section.

 

11



--------------------------------------------------------------------------------

(T) Section 7.03(j) is hereby amended by inserting the words “provided further,
however, that the aggregate other unsecured Indebtedness, or Indebtedness
secured by a U.S. Letter of Credit, of any Restricted Foreign Subsidiary
pursuant to this Section 7.03(j) shall not exceed $3,000,000;” at the end of
such Section.

(U) Section 7.04 is hereby amended by amending and restating the lead-in
language in such Section in its entirety as follows:

Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, acquire, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of the Equity Interests or
assets (whether now owned or hereafter acquired), of, to or in favor of, any
Person, except that, so long as no Default exists or would result therefrom:

(V) Section 7.04(a) is hereby amended and restated in its entirety as follows:

(a) (i) any Loan Party may merge with (A) the Company, provided that the Company
shall be the continuing or surviving Person, or (B) any one or more other Loan
Parties, provided that when any other Loan Party that is a wholly-owned
Subsidiary is merging with another Subsidiary, the Loan Party that is a
wholly-owned Subsidiary shall be the continuing or surviving Person; and
(ii) any wholly-owned Subsidiary that is not a Loan Party may merge with the
Company, any Loan Party, or any other wholly-owned Subsidiary, provided that
when such wholly-owned Subsidiary is merging with the Company or a Loan Party,
the Company or such Loan Party shall be the continuing or surviving Person, and
provided further that when such wholly-owned Subsidiary is merging with another
wholly-owned Subsidiary that is not a Loan Party but whose Equity Interests are
pledged to an Agent for the benefit of the Lenders, the wholly-owned Subsidiary
whose Equity Interests are so pledged shall be the continuing or surviving
Person or, subject to the limitations set forth in Section 10.20, the Equity
Interests of the continuing or surviving Person shall be pledged to such Agent
pursuant to a pledge agreement on terms satisfactory to such Agent;

 

12



--------------------------------------------------------------------------------

(W) Section 7.04(c) is hereby amended by amending and restating the lead-in to
such Section 7.04(c) in its entirety as follows:

(c) the Company, any wholly owned Domestic Subsidiary, or any wholly owned
Restricted Foreign Subsidiary may acquire any entity (each a “Permitted
Acquisition”) where:

(X) Section 7.04(c)(iv) is hereby amended by inserting the following proviso at
the end of such Section 7.04(c)(iv):

“provided, however, that the aggregate consideration to be paid in connection
with all acquisitions by or of Restricted Foreign Subsidiaries after the First
Amendment Effective Date shall not exceed $20,000,000;

(Y) Section 7.04(c)(x) is hereby amended by inserting the words “subject to the
limitations set forth in Section 10.20,” at the beginning of such Section.

(Z) Section 7.04(c)(xi) is hereby amended by deleting the word “and” at the end
of such Section.

(AA) Section 7.04(c)(xii) is hereby amended and restated in its entirety as
follows:

(xii) in the case of an acquisition by the Company or a wholly owned Domestic
Subsidiary, subject to the limitations set forth in Section 10.20,
simultaneously with the closing of such acquisition, the target company (if such
acquisition is structured as a purchase of equity) or the Company or such
Domestic Subsidiary (if such acquisition is structured as a purchase of assets
or a merger and the Company or such Domestic Subsidiary is the surviving entity)
executes and delivers to the applicable Agent (a) such documents necessary to
grant to such Agent for the benefit of the applicable Lenders a first priority
Lien in all of the personal assets of such target company or surviving company,
and their respective Subsidiaries, each in form and substance satisfactory to
such Agent and (b) an unlimited Guaranty of the Obligations, or at the option of
the applicable Agent in such Agent’s absolute discretion, a joinder agreement
satisfactory to such Agent in which such target company or surviving company,
and their respective Subsidiaries becomes a Borrower under this Agreement and
assumes primary, joint and several liability for the Obligations; and

(BB) Section 7.04(c) is hereby amended by inserting the following as subsection
(xiii) at the end of such Section.

(xiii) in the case of an acquisition by or of a Restricted Foreign Subsidiary,
(a) the applicable Agent (1) has received and reviewed the Organization
Documents of each Restricted Foreign Subsidiary involved in the transaction and
such Agent is

 

13



--------------------------------------------------------------------------------

satisfied in its reasonable discretion that such Organization Documents do not
contain any prohibition or condition with respect to the documents described in
clause (b), below, and (2) has received evidence to its reasonable satisfaction
that such acquisition and the related Investments in the Restricted Foreign
Subsidiaries are not prohibited by, and the pledges and guarantees described in
clause (b), below, will not be deemed null and void due to the operation of, the
applicable financial assistance, corporate benefit and banking monopoly laws and
regulations of the jurisdiction of the relevant Restricted Foreign Subsidiary,
(b) subject to the limitations set forth in Section 10.20, simultaneously with
the closing of such acquisition, each Restricted Foreign Subsidiary involved in
the transaction executes and delivers to the applicable Agent (1) such documents
necessary to grant to such Agent for the benefit of the applicable Lenders a
pledge of the Equity Interests of each direct Subsidiary of each Restricted
Foreign Subsidiary involved in the transaction, each in form and substance
reasonably satisfactory to such Agent, (2) an unlimited Guaranty of the
Obligations by each Restricted Foreign Subsidiary involved in the transaction,
or at the option of the applicable Agent in such Agent’s absolute discretion, a
joinder agreement satisfactory to such Agent in which such target company or
surviving company, and their respective Subsidiaries becomes a Borrower under
this Agreement and assumes primary, joint and several liability for the
Obligations, and (c) simultaneously with the closing of such acquisition, each
Restricted Foreign Subsidiary involved in the transaction causes to be delivered
to the applicable Agent opinions of counsel and other documents or information,
in form, content and scope reasonably satisfactory to the applicable Agent, as
may be required by the applicable Agent in its reasonable discretion.

(CC) Section 7.11(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the last day of any fiscal quarter of the Company to be
less than 4.00:1.00.

 

14



--------------------------------------------------------------------------------

(DD) Section 7.11(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(c) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the last day of any fiscal quarter of the Company set forth below to be greater
than the ratio set forth below opposite such period:

 

Computation Period Ending

   Maximum
Consolidated
Leverage Ratio

First Amendment Effective Date through June 30, 2011

   3.75:1.00

September 30, 2011 through March 31, 2012

   3.25:1.00

June 30, 2012 and each fiscal quarter thereafter

   3.00:1.00

(EE) Section 10.01 of the Credit Agreement is hereby amended by (i) deleting the
word “or” from the end of Section 10.01(g); (ii) deleting the period from the
send of Section 10.01(h) and inserting “; or” in its stead; and inserting the
following as a new Section 10.01(i):

“(i) amend the definition of “Alternative Currency” without the written consent
of each Lender.”

(FF) The amount of each Lender’s Commitment as of the First Amendment Effective
Date is set forth on the amended and restated Schedule 2.01 attached as
Attachment I hereto, which hereby replaces the existing Schedule 2.01 to the
Credit Agreement.

(GG) The recitals and agreements set forth on Attachment II hereto are
incorporated into this First Amendment as if fully restated herein.

 

15



--------------------------------------------------------------------------------

2. Effective Date; Conditions Precedent. The modifications to the Credit
Agreement set forth in Paragraph 1, above, shall not be effective unless and
until the date on which the Borrowers have satisfied all of the following
conditions precedent (such date of effectiveness being the “Effective Date”):

(A) On the Effective Date and after giving effect to the amendments contained
herein (i) there shall exist no Default or Event of Default, and (ii) the
representations and warranties of the Borrowers under the Credit Agreement, as
amended by this First Amendment, shall be true and correct as of the Effective
Date, subject only to variances therefrom reasonably acceptable to the
Administrative Agent, and the Administrative Agent shall have received a
certificate from the Borrowers to that effect in form and substance reasonably
acceptable to the Administrative Agent.

(B) The Company shall have caused each of New Holdco BV1, New Holdco BV2, and
Holdco Srl to deliver to the Administrative Agent a Certificate of a duly
appointed and authorized representative dated as of the Effective Date
certifying that attached thereto is (i) a complete copy of resolutions adopted
by its Board of Directors or similar governing body, as applicable, authorizing
the execution, delivery and performance of this First Amendment and the
agreements to be performed by such entity hereunder, (ii) a complete copy of its
Organization Documents, and (iii) the names and specimen signatures of each of
its officers authorized to sign the Loan Documents to which it is a party.

(C) The Company shall have caused the By laws of Holdco Srl to provide, inter
alia, (i) the free transferability of the quotas; and (ii) that no super
majority rule is applicable to any management decision or shareholder
resolutions.

(D) The Company shall have caused the By laws of Acquisition Co Srl to provide,
inter alia, (i) the free transferability of the quotas; (ii) that no super
majority rule is applicable to any management decision or shareholder
resolution; and (iii) the drag along clause in case the pledge over 66% of the
corporate capital of Acquisition Co Srl is enforced.

(E) The Company shall have caused each of New Holdco BV1 and New Holdco BV2 to
execute and deliver a guaranty agreement in form and substance reasonably
acceptable to the Administrative Agent, pursuant to which each of New Holdco BV1
and New Holdco BV2 shall guaranty the Obligations.

 

16



--------------------------------------------------------------------------------

(F) The Company shall have caused Holdco Srl to execute and deliver a guaranty
agreement in form and substance reasonably acceptable to the Administrative
Agent pursuant to which Holdco Srl shall guaranty the Obligations; provided,
however, that the recourse under such guaranty agreement shall be limited to an
amount equal to the total amount received (and not repaid) by Holdco Srl as an
intercompany loan from New Holdco BV2.

(G) The Company shall have caused each Subsidiary Guarantor, other than New
Holdco BV1, New Holdco BV2, and Holdco Srl to execute and deliver a confirmation
of such Subsidiary Guarantor’s obligations under the applicable Guarantee and
Collateral Agreement and in form and substance reasonably acceptable to the
Administrative Agent.

(H) The Company shall have executed and delivered a pledge agreement in form and
substance reasonably acceptable to the Administrative Agent pursuant to which
the Company shall pledge 100% of the voting and non-voting equity of New Holdco
BV1.

(I) The Company shall have caused New Holdco BV1 to execute and deliver a pledge
agreement in form and substance reasonably acceptable to the Administrative
Agent pursuant to which New Holdco BV1 shall pledge 100% of the voting and
non-voting equity of New Holdco BV2.

(J) The Company shall have caused New Holdco BV2 to execute and deliver a pledge
agreement in form and substance reasonably acceptable to the Administrative
Agent pursuant to which New Holdco BV2 shall pledge 100% of the voting and
non-voting equity of Holdco Srl.

(K) The Company shall have caused Holdco Srl to execute and deliver a pledge
agreement in form and substance reasonably acceptable to the Administrative
Agent pursuant to which Holdco Srl shall pledge 66% of the voting equity of
Acquisition Co Srl, to secure the Obligations of Holdco Srl pursuant to the
guaranty referenced in clause (F), above.

 

17



--------------------------------------------------------------------------------

(L) The Company shall have executed and delivered amended and restated U.S.
Revolving Loan Notes in form and substance reasonably acceptable to the
Administrative Agent in favor of each Lender that requests such an amended and
restated U.S. Revolving Loan Note.

(M) The Administrative Agent shall have received a legal opinion of Buren van
Velzen Guelen, special Netherlands counsel to the Agents and the Lenders, in
form and substance reasonably acceptable to the Administrative Agent.

(N) The Administrative Agent shall have received a legal opinion of Gianni,
Origoni, Grippo & Partners, special Italy counsel to the Agents and the Lenders,
in form and substance reasonably acceptable to the Administrative Agent.

(O) The Administrative Agent shall have received a legal opinion of Jones Day,
counsel to the Company, certain Subsidiary Guarantors, Holdco Srl, and
Acquisition Co. Srl in form and substance reasonably acceptable to the
Administrative Agent.

(P) The Administrative Agent shall have received a fully executed copy of this
First Amendment.

(Q) The Administrative Agent shall have conducted a due diligence investigation
and reviewed the Organization Documents of Guidotti, New Holdco BV1, New Holdco
BV2, Holdco Srl, and Acquisition Co. Srl in scope and with results satisfactory
to the Administrative Agent.

(R) The acquisition of Guidotti by Acquisition Co. Srl shall have occurred or
shall occur simultaneously in accordance with the terms and provisions of the
Italian Acquisition Agreement.

 

18



--------------------------------------------------------------------------------

(S) All legal matters incident to this First Amendment and the consummation of
the transactions contemplated hereby shall be reasonably satisfactory to Squire,
Sanders & Dempsey L.L.P., Cleveland, Ohio, special counsel to the Administrative
Agent (the “Special Counsel”).

(T) The Administrative Agent shall have received all fees due and payable on the
Effective Date pursuant to the Fee Letter.

(U) The Administrative Agent shall have received such other certificates and
documents, in form and substance satisfactory to it, as it may reasonably
request.

3. Other Loan Documents. Any reference to the Credit Agreement in the other Loan
Documents executed and delivered pursuant to or in connection with the Credit
Agreement shall, from and after the Effective Date, be deemed to refer to the
Credit Agreement, as modified by this First Amendment.

4. Confirmation of Debt. The Borrowers hereby affirm all of their liabilities
and obligations to the Agents and the Lenders under the Credit Agreement, the
Notes and the other Loan Documents, as modified hereby or pursuant hereto, and
that such liabilities and obligations are owed to the Agents and the Lenders.
Each Borrower further acknowledges and agrees that as of the date hereof, it has
no claims, defenses or set-off rights against any Agent or Lender of any nature
whatsoever, whether sounding in tort, contract or otherwise; and there are no
claims, defenses or set-offs to the enforcement by the Agents of the liabilities
and obligations of the Borrowers to the Agents and the Lenders under the Credit
Agreement, the Notes or the other Loan Documents.

5. Agent’s Expense. The Borrowers agree to reimburse the Administrative Agent
promptly for its reasonable out-of-pocket costs and expenses incurred in
connection with this First Amendment and the transactions contemplated hereby
and thereby, including, without limitation, the reasonable fees and expenses of
the Special Counsel, the special Netherlands counsel and the special Italy
counsel.

 

19



--------------------------------------------------------------------------------

6. No Other Modifications; Same Indebtedness. Except as expressly provided in
this First Amendment, all of the terms and conditions of the Credit Agreement,
the Notes and the other Loan Documents remain unchanged and in full force and
effect. The modifications effected by this First Amendment and by the other
instruments contemplated hereby shall not be deemed to provide for or effect a
repayment and re-advance of any of the Loans now outstanding, it being the
intention of the Borrowers and the Lenders hereby that the indebtedness owing
under the Credit Agreement and the Notes, as amended by this First Amendment, be
and hereby is the same Indebtedness as that owing under the Credit Agreement and
the Notes immediately prior to the effectiveness hereof.

7. Governing Law; Binding Effect. This First Amendment shall be governed by and
construed in accordance with the laws of the State of New York without regard to
conflict of laws principles (other than Section 5-1401 of the General
Obligations Law of New York) and shall be binding upon and inure to the benefit
of the Borrowers, the Agents and the Lenders and their respective successors and
assigns.

8. Counterparts. This First Amendment may be executed in separate counterparts,
each of which shall be deemed to be an original, and all of which together shall
be deemed a fully executed agreement. Any party hereto may execute and deliver a
counterpart of this First Amendment by delivering by facsimile or email
transmission a signature page of this First Amendment signed by such party, and
any such facsimile or email signature shall be treated in all respects as having
the same effect as an original signature. Any party delivering by facsimile or
email transmission a counterpart executed by it shall promptly thereafter also
deliver a manually signed counterpart of this First Amendment.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first above written.

 

MULTI-COLOR CORPORATION By:   /s/ Mary T. Fetch Name:   Mary T. Fetch Title:  
Vice President, Treasurer COLLOTYPE INTERNATIONAL HOLDINGS PTY LIMITED

/s/ Dawn H. Bertsche

Company Secretary/Director

Dawn H. Bertsche

Name of Company Secretary/Director (print)

/s/ Mary T. Fetch

Company Secretary/Director

Mary T. Fetch

Name of Company Secretary/Director (print)

 

21



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent

By:

  /s/ Rosanne Parsill

Name:

  Rosanne Parsill

Title:

  Assistant Vice President

 

22



--------------------------------------------------------------------------------

WESTPAC BANKING CORPORATION, as Australian Administrative Agent By:   /s/ Mathew
Steinert Name:   Mathew Steinert Title:   Associate Director

 

23



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a U.S. Sub-facility Lender, U.S. L/C Issuer and Swing
Line Lender By:   /s/ Shawna Elkus Name:   Shawna Elkus Title:   Senior Vice
President

 

24



--------------------------------------------------------------------------------

WESTPAC BANKING CORPORATION, as an Australian Sub-facility Lender and Australian
L/C Issuer By:   /s/ Mathew Steinert

Name:

  Mathew Steinert

Title:

  Associate Director

 

25



--------------------------------------------------------------------------------

BMO CAPITAL MARKETS FINANCING, INC., as a U.S. Sub-facility Lender By:   /s/ Pam
Schwartz Name:   Pam Schwartz Title:   Director

 

26



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a U.S. Sub-facility Lender By:   /s/ Gene
Fugate Name:   Gene Fugate Title:   SVP & City President

 

27



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a U.S. Sub-facility Lender By:   /s/ Jeffrey
L. Stein Name:   Jeffrey L. Stein Title:   Vice President

 

28



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a U.S. Sub-facility Lender By:   /s/ Kelly Wolski Name:  
Kelly Wolski Title:   Vice President

 

29



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as a U.S. Sub-facility Lender By:   /s/ Joe Tonges
Name:   Joe Tonges Title:   AVP

 

30



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a U.S. Sub-facility Lender By:   /s/ F.
August Haug Name:   F. August Haug Title:   Assistant Vice President

 

31